Case 3:19-cv-07651-EMC Document 221-1 Filed 12/07/20 Page 1 of 9




                        Exhibit 1
             Case 3:19-cv-07651-EMC Document 221-1 Filed 12/07/20 Page 2 of 9
Blix Inc. v. Apple, Inc., Slip Copy (2020)




                                                                 On May 8, 2019, Apple made BlueMail available for public
                  2020 WL 7027494
                                                                 download in its MacOS App Store. (Id. ¶ 168) After informing
    Only the Westlaw citation is currently available.
                                                                 Blix that BlueMail violated its internal guidelines, Apple
      United States District Court, D. Delaware.
                                                                 removed BlueMail from the MacOS App Store on June 7,
                  BLIX INC., Plaintiff,                          2019. (Id. ¶ 189)
                          v.
                 APPLE, INC. Defendant.                          In this action, Blix alleges that (1) Apple's “Sign In With
                                                                 Apple” system infringes the ’284 patent and (2) Apple's
                    C.A. No. 19-1869-LPS                         exclusion of BlueMail from Apple's MacOS App Store and
                              |                                  iOS App Store violated Section 2 of the Sherman Act.
                     Signed 11/30/2020                           Apple moved to dismiss Blix's Amended Complaint on the
                                                                 grounds that (1) the asserted patent claims are directed to
Attorneys and Law Firms                                          ineligible subject matter and (2) Blix failed to plead plausible
                                                                 monopolization claims.
John W. Shaw, Karen E. Keller, and David M. Fry, Shaw
Keller LLP, Wilmington, DE, Steven C. Cherny, Stephen R.
                                                                 After Apple's motion was fully briefed (see, e.g., D.I. 24), the
Neuwirth, and Patrick D. Curran, Quinn Emanuel Urquhart
                                                                 parties filed notices of subsequent authority (D.I. 26, 28). The
& Sullivan, LLP, New York, NY, Adam Wolfson, Quinn
                                                                 Court heard argument on May 18, 2020. (D.I. 29) (“Tr.”) After
Emanuel Urquhart & Sullivan, LLP, Los Angeles, CA,
                                                                 argument, the parties filed additional notices of subsequent
Attorneys for Plaintiff.
                                                                 authority. (D.I. 30, 33, 36, 38, 40) The Court has considered
David E. Moore, Bindu A. Palapura, and Tracy E. Timlin,          all of the parties’ submissions.
Potter Anderson &Corroon LLP, Wilmington, DE, Daniel
G. Swanson, Jason C. Lo, Jennifer J. Rho, and Raymond
                                                                 III. LEGAL STANDARDS
A. LaMagna, Gibson, Dunn & Crutcher LLP, Los Angeles,
CA, Cynthia E. Richman and Amalia Reiss, Gibson, Dunn &            A. Motion To Dismiss
Crutcher LLP, Washington, DC, H. Mark Lyon, Gibson, Dunn         Evaluating a motion to dismiss under Federal Rule of Civil
& Crutcher LLP, Palo Alto, CA, Chris Wittaker, GIBSON,           Procedure 12(b)(6) requires the Court to accept as true all
Dunn & Crutcher LLP, Irvine, CA, Attorneys for Defendant.
                                                                 material allegations of the complaint. See   Spruill v. Gillis,
                                                                 372 F.3d 218, 223 (3d Cir. 2004). “The issue is not whether
                                                                 a plaintiff will ultimately prevail but whether the claimant
               MEMORANDUM OPINION
                                                                 is entitled to offer evidence to support the claims.”     In re
STARK, U.S. District Judge                                       Burlington Coat Factory Sec. Litig., 114 F.3d 1410, 1420 (3d
                                                                 Cir. 1997) (internal quotation marks omitted). Thus, the Court
I. INTRODUCTION
                                                                 may grant such a motion to dismiss only if, after “accepting
 *1 Pending before the Court is Defendant Apple, Inc.’s
                                                                 all well-pleaded allegations in the complaint as true, and
(“Apple” or “Defendant”) motion to dismiss (D.I. 16) Plaintiff
                                                                 viewing them in the light most favorable to plaintiff, plaintiff
Blix, Inc.’s (“Blix” or “Plaintiff”) Amended Complaint (D.I.
13) (“Compl.”). For the foregoing reasons, Apple's motion        is not entitled to relief.” Maio v. Aetna, Inc., 221 F.3d 472,
will be granted in part and denied in part.                      481-82 (3d Cir. 2000) (internal quotation marks omitted).

                                                                 A well-pleaded complaint must contain more than mere labels
II. BACKGROUND
                                                                 and conclusions. See     Ashcroft v. Iqbal, 556 U.S. 662, 678,
Blix is a Delaware corporation that creates various software
and messaging products. (Compl. ¶¶ 1, 25) Blix owns U.S.         (2009);    Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555
Patent No. 9,749, 284 (“the ’284 patent”), titled “Systems       (2007). A plaintiff must plead facts sufficient to show that
and Methods of Controlled Reciprocating Communication,”          a claim has substantive plausibility. See Johnson v. City
which it used to develop its BlueMail email application. (Id.    of Shelby, 135 S.Ct. 346, 347 (2014). A complaint may not
¶¶ 4, 44-45)


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            1
               Case 3:19-cv-07651-EMC Document 221-1 Filed 12/07/20 Page 3 of 9
Blix Inc. v. Apple, Inc., Slip Copy (2020)


be dismissed, however, for imperfect statements of the legal        claim laws of nature, natural phenomena, and abstract ideas
                                                                    from those that claim patent-eligible applications of those
theory supporting the claim asserted. See      id. at 346.
                                                                    concepts.”      Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134
“To survive a motion to dismiss, a civil plaintiff must allege      S. Ct. 2347, 2355 (2014). First, courts must determine if
facts that ‘raise a right to relief above the speculative level     the claims at issue are directed to a patent-ineligible concept
on the assumption that the allegations in the complaint are         (“step one”). See id. If so, the next step is to look for
                                                                    an “ ‘inventive concept’ – i.e., an element or combination
true (even if doubtful in fact).’ ”    Victaulic Co. v. Tieman,
                                                                    of elements that is sufficient to ensure that the patent in
499 F.3d 227, 234 (3d Cir. 2007) (quoting           Twombly,        practice amounts to significantly more than a patent upon the
550 U.S. at 555). A claim is facially plausible “when the           [ineligible concept] itself” (“step two”). Id. The two steps
plaintiff pleads factual content that allows the court to draw      are “plainly related” and “involve overlapping scrutiny of the
the reasonable inference that the defendant is liable for the
                                                                    content of the claims.”    Elec. Power Grp., LLC v. Alstom
misconduct alleged.”     Iqbal, 556 U.S. at 678. At bottom,         S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016).
“[t]he complaint must state enough facts to raise a reasonable
expectation that discovery will reveal evidence of [each]           At step one, “the claims are considered in their entirety
necessary element” of a plaintiff's claim. Wilkerson v. New         to ascertain whether their character as a whole is directed
Media Tech. Charter Sch. Inc., 522 F.3d 315, 321 (3d Cir.           to excluded subject matter.”     Internet Patents Corp. v.
2008) (internal quotation marks omitted).                           Active Network, Inc., 790 F.3d 1343, 1346 (Fed. Cir. 2015)
                                                                    (emphasis added); see also        Affinity Labs of Texas, LLC
*2 The Court is not obligated to accept as true “bald
                                                                    v. DIRECTV, LLC, 838 F.3d 1253, 1257 (Fed. Cir. 2016)
assertions,”  Morse v. Lower Merion Sch. Dist., 132 F.3d            (“Affinity Labs I”) (stating first step “calls upon us to look
902, 906 (3d Cir. 1997) (internal quotation marks omitted),         at the ‘focus of the claimed advance over the prior art’ to
“unsupported conclusions and unwarranted inferences,”               determine if the claim's ‘character as a whole’ is directed to
   Schuylkill Energy Res., Inc. v. Pennsylvania Power &             excluded subject matter”).
Light Co., 113 F.3d 405, 417 (3d Cir. 1997), or allegations that
                                                                    In conducting the step one analysis, courts should not
are “self-evidently false,”    Nami v. Fauver, 82 F.3d 63, 69       “oversimplif[y]” key inventive concepts or “downplay” an
(3d Cir. 1996).
                                                                    invention's benefits.    Enfish, LLC v. Microsoft Corp., 822
                                                                    F.3d 1327, 1337-38 (Fed. Cir. 2016); see also       McRO,
     B. Patent-Eligible Subject Matter
                                                                    Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299,
Under     35 U.S.C. § 101, “[w]hoever invents or discovers          1313 (Fed. Cir. 2016) (“[C]ourts ‘must be careful to avoid
any new and useful process, machine, manufacture, or                oversimplifying the claims’ by looking at them generally
composition of matter, or any new and useful improvement            and failing to account for the specific requirements of the
thereof, may obtain a patent therefor, subject to the conditions
                                                                    claims.”) (quoting   In re TLI Commc'ns LLC Patent Litig.,
and requirements of this title.” There are three exceptions
                                                                    823 F.3d 607, 611 (Fed. Cir. 2016)).
to      § 101’s broad patent-eligibility principles: “laws of
                                                                    If the claims are directed to a patent eligible concept at step
nature, physical phenomena, and abstract ideas.” Diamond
v. Chakrabarty, 447 U.S. 303, 309 (1980). “Whether a claim          one, the Court need not proceed to step two. See    Vanda
recites patent eligible subject matter is a question of law which   Pharm. Inc. v. West-Ward Pharm. Int'l Ltd., 887 F.3d 1117,
                                                                    1134 (Fed. Cir. 2018).
may contain disputes over underlying facts.”      Berkheimer
v. HP Inc., 881 F.3d 1360, 1368 (Fed. Cir. 2018).
                                                                     *3 At step two, courts must look to both the claim “as a
                                                                    whole” and to individual claim elements to determine whether
In       Mayo Collaborative Services v. Prometheus                  “the claims contain an element or combination of elements
Laboratories, Inc., 132 S. Ct. 1289 (2012), the Supreme Court       that is sufficient to ensure that the patent in practice amounts
set out a two-step “framework for distinguishing patents that       to significantly more than a patent upon the ineligible concept


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              2
              Case 3:19-cv-07651-EMC Document 221-1 Filed 12/07/20 Page 4 of 9
Blix Inc. v. Apple, Inc., Slip Copy (2020)


                                                                   interface.”). Still, it is not enough just to disclose the
itself.”  McRO, 837 F.3d at 1312 (internal alterations and
                                                                   improvement in the specification; instead, the Court's task is
quotation marks omitted). The “standard” step two inquiry
                                                                   to “analyze the asserted claims and determine whether they
includes consideration of whether claim elements “simply
recite ‘well-understood, routine, conventional activit[ies].’      capture these improvements.”        Berkheimer, 881 F.3d at
                                                                   1369 (emphasis added). In other words, “[t]o save a patent at
”    Bascom Glob. Internet Servs., Inc. v. AT&T Mobility
                                                                   step two, an inventive concept must be evident in the claims.”
LLC, 827 F.3d 1341, 1350 (Fed. Cir. 2016) (quoting Alice,
                                                                       RecogniCorp, LLC v. Nintendo Co., Ltd., 855 F.3d 1322,
134 S. Ct. at 2359). “Simply appending conventional steps,
specified at a high level of generality, [is] not enough to        1327 (Fed. Cir. 2017) (emphasis added); see also        Alice,
                                                                   134 S. Ct. at 2357 (“[W]e must examine the elements of the
supply an inventive concept.”        Alice, 134 S. Ct. at 2357
                                                                   claim to determine whether it contains an ‘inventive concept.’
(internal quotation marks omitted; emphasis in original).
Moreover, “a claimed invention's use of the ineligible concept     ”) (emphasis added);      Synopsys, Inc. v. Mentor Graphics
to which it is directed cannot supply the inventive concept that
                                                                   Corp., 839 F.3d 1138, 1149 (Fed. Cir. 2016) (“The   § 101
renders the invention ‘significantly more’ than that ineligible
                                                                   inquiry must focus on the language of the Asserted Claims
concept.”     BSG Tech LLC v. Buyseasons, Inc., 899 F.3d           themselves.”).
1281, 1290 (Fed. Cir. 2018). Instead, the relevant question is
“whether the claim limitations other than the invention's use      “The question of whether a claim element or combination
of the ineligible concept to which it was directed were well-      of elements is well-understood, routine and conventional
understood, routine and conventional.” Id. (emphasis added).       to a skilled artisan in the relevant field is a question of
                                                                   fact. Any fact, such as this one, that is pertinent to the
“Whether a particular technology is well-understood, routine,      invalidity conclusion must be proven by clear and convincing
and conventional goes beyond what was simply known in
                                                                   evidence.”    Berkheimer, 881 F.3d at 1368.
the prior art. The mere fact that something is disclosed in
a piece of prior art, for example, does not mean it was
well-understood, routine, and conventional.”       Berkheimer,        C. Sherman Act Section 2
                                                                   “ ‘Liability under § 2 [of the Sherman Act] requires (1) the
881 F.3d at 1369; see also      Exergen Corp. v. Kaz USA,          possession of monopoly power in the relevant market and
Inc., 725 F. App'x 959, 965 (Fed. Cir. 2018) (“Something           (2) the willful acquisition or maintenance of that power as
is not well-understood, routine, and conventional merely           distinguished from growth or development as a consequence
because it is disclosed in a prior art reference. There are        of a superior product, business acumen, or historic accident.’
many obscure references that nonetheless qualify as prior
art.”). Moreover, “[t]he inventive concept inquiry requires        ”    Broadcom Corp. v. Qualcomm Inc., 501 F.3d 297, 306-07
more than recognizing that each claim element, by itself,          (3d Cir. 2007) (quoting  United States v. Grinnell Corp.,
was known in the art.”       Bascom, 827 F.3d at 1350. For         384 U.S. 563, 570-71 (1966)). The second element is also
instance, in Bascom, the Federal Circuit held that “the            known as “anticompetitive conduct.”       Id. at 308.
limitations of the claims, taken individually, recite generic
computer, network and Internet components, none of which            *4 Monopoly power can be proven by either “direct
is inventive by itself,” but nevertheless determined that an       evidence of supracompetitive prices and restricted output” or
ordered combination of these limitations was patent-eligible       “indirect evidence” that “a firm has a dominant share in a
under step two.     Id. at 1349.                                   relevant market, and that significant ‘entry barriers’ protect
                                                                   that market.”     Id. at 307. Anticompetitive conduct can be
As part of the step two “inventive concept” inquiry,               proven by showing “[c]onduct that impairs the opportunities
the Federal Circuit has looked to the claims as well as            of rivals and either does not further competition on the merits
the specification. See       Affinity Labs of Texas, LLC v.        or does so in an unnecessarily restrictive way.”   Id. at
Amazon.com Inc., 838 F.3d 1266, 1271 (Fed. Cir. 2016)              308. However, “[c]onduct that merely harms competitors ...
(“Affinity Labs II”) (“[N]either the claim nor the specification   while not harming the competitive process itself, is not
reveals any concrete way of employing a customized user            anticompetitive.” Id.


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            3
              Case 3:19-cv-07651-EMC Document 221-1 Filed 12/07/20 Page 5 of 9
Blix Inc. v. Apple, Inc., Slip Copy (2020)



                                                                   computer.”    Mortgage Grader, Inc. v. First Choice Loan
IV. DISCUSSION                                                     Servs. Inc., 811 F.3d 1314, 1324 (Fed. Cir. 2016). As
                                                                   Apple demonstrates, every step recited in claim 17 can be
  A. Patent-Eligibility of the Asserted Claims Under               performed, for example, by a lawyer representing a client
                                                                   who wishes to sell goods anonymously. (D.I. 17 at 15-16)
     § 101
                                                                   Moreover, the ’284 patent specification itself teaches that
Apple argues that claim 17 of the ’284 patent is representative
                                                                   a “landlord renting a house” could perform the claimed
and focuses almost exclusively on this claim in its      § 101     invention with conventional tools like a “public telephone
motion (D.I. 17 at 8-9), but the Court will not treat claim 17     number” and “local newspaper.” ’284 patent at 18:65-19:10.
as representative. “Courts may treat a claim as representative     While not dispositive, these real-world comparisons are
in certain situations, such as if the patentee does not present    helpful to understanding that claim 17 is directed to an
any meaningful argument for the distinctive significance of
                                                                   abstract idea. See      Mortgage Grader, 811 F.3d at 1324
any claim limitations not found in the representative claim
                                                                   (stating that steps performable by humans without computer
or if the parties agree to treat a claim as representative.”
                                                                   suggest method is directed to abstract idea).
    Berkheimer, 881 F.3d at 1365. Apple and Blix dispute
whether claim 17 is representative, and (particularly given the    Blix's response is that the ’284 patent covers “electronic
parties’ briefing) the Court is not in a position to conclude      communications networks,” seemingly implying that this
at this stage of the proceedings that all of the remaining         method cannot be performed without a computer (D.I. 20 at
claim limitations lack distinctive significance. (See D.I. 20 at   10), but “merely limiting the field of use of the abstract idea
9-10, App'x A at 1-2, App'x B at 1-2) Accordingly, the Court       to a particular existing technological environment does not
will decide only the patent eligibility of claim 17, which is
                                                                   render the claims any less abstract.”     Affinity Labs I, 838
the focus of the parties’ briefing. With respect to all other
                                                                   F.3d at 1259.
claims of the ’284 patent, the parties will be directed to meet
and confer and advise the Court whether it should expect an
                                                                   *5 Thus, Apple has met its burden at step one.
additional motion and, if so, when the parties propose to brief
it. For now, the Court's ruling today applies only to claim 17.

The Court now turns to the Alice/Mayo two-step analysis of                               2. Alice Step Two
claim 17.
                                                                   A claim directed to an abstract idea is nevertheless patent
                                                                   eligible if it captures an “inventive concept” beyond what
                                                                   was “well-understood, routine, and conventional” at the time
                      1. Alice Step One
                                                                   of the invention.   Alice, 134 S.Ct. at 2359. This inventive
The Court agrees with Apple that claim 17 is directed to           concept ensures that “the patent in practice amounts to
the abstract idea of using a proxy to facilitate anonymous         significantly more than a patent upon the [abstract idea]
communications. Blix insists that claim 17 recites a “specific
                                                                   itself.”   Id. at 2355 (internal quotation marks omitted).
and detailed method for [ ] pre-interaction,” but it does not
                                                                   It follows that “a claimed invention's use of the ineligible
identify any claim language that provides limiting technical
                                                                   concept to which it is directed cannot supply the inventive
detail, and the Court cannot find any. (D.I. 20 at 12) Rather,
                                                                   concept that renders the invention ‘significantly more’ than
claim 17 describes the steps of “controlled pre-interaction”
in purely functional terms, and “there is nothing in [this]        that ineligible concept.”   BSG Tech, 899 F.3d at 1290.
claim that is directed to how to implement” this method.
                                                                   Even taking as true Blix's assertions regarding the novelty
See    Affinity Labs I, 838 F.3d at 1258-59; ’284 patent at
                                                                   of its invention (see D.I. 20 at 14-16), the Court cannot
24:30-58.
                                                                   find an inventive concept in claim 17. As initial matter,
                                                                   the Court is not persuaded that Blix plausibly alleged
This conclusion is supported by Apple's persuasive
                                                                   an inventive concept. While Blix's Complaint alleges, in
contention that “[t]he series of steps covered by the asserted
                                                                   a conclusory manner, that the ’284 patent provides an
claims ... could all be performed by humans without a
                                                                   “innovative improvement” and “innovative solution,” in


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            4
              Case 3:19-cv-07651-EMC Document 221-1 Filed 12/07/20 Page 6 of 9
Blix Inc. v. Apple, Inc., Slip Copy (2020)


substance the Complaint simply lists the steps recited in the      supracompetitively.” (D.I. 20 at 24) While Blix's Complaint
patent claims without alleging additional facts suggesting why     asserts several times that Apple charges “supracompetitive
these steps were innovative. (D.I. 20 at 14) (citing Comply ¶¶     prices,” it does not plead any facts to support this assertion.
46-47)                                                             (See Compl. ¶¶ 259, 261, 290) Further, Blix argues that its
                                                                   allegations of Apple's “veto power over all competition” is
Further, the Court disagrees with Blix that claim 17 “plainly      evidence of “restricted output” (D.I 20 at 25), hut allegations
recite[s] an inventive concept.” (D.I. 20 at 14-15) Blix lists     that Apple has the power to restrict output are not equivalent
the steps contained in claim 17 (as well as claim 27) and          to allegations that Apple has actually restricted output. Blix
asserts they “create[ ] an innovative system,” but Blix does       does not identify any additional facts in its Complaint that
not point to anything in these claims, or anything else in ’284    support an allegation Apple restricted output, and the Court
patent, that could justify this conclusion. (D.I. 20 at 16) Blix   cannot find any. (D.I. 20 at 24; see also D.I. 22 at 6) Thus,
also insists that prosecution history evidence “confirms” the      Blix has failed to allege direct evidence of monopoly power.
inventiveness of all the asserted claims, but this evidence
does not reveal a specific inventive concept contained in the      Blix has also failed to allege indirect evidence of monopoly
asserted claims, let alone in claim 17. (See D.I. 20 at 16-17)     power – specifically, facts supporting the conclusion that
                                                                   Apple has a “dominant share of the relevant market.” Blix
Further, the Court's review of claim 17 does not reveal            initially argues it did not need to allege Apple's “market
any inventive concept. Claim 17's method for “controlled           share for mail client apps” because “Apple ... had veto power
pre-interaction” merely recites the conventional steps of          over all market competition.” (D.I. 20 at 25) However, as
gathering, categorizing, organizing, and comparing data. See,      pled here, Apple's market share is a “necessary fact[ ]” Blix
                                                                   must plead to plausibly allege Apple's monopoly power with
e.g.,    Versata Dev. Grp., Inc. v. SAP Am., Inc., 793 F.3d
1306, 1335 (Fed. Cir. 2015) (“The steps in [Plaintiff's] claims    indirect evidence. See        Crossroads Cogeneration Corp.
(e.g., arranging, storing, retrieving, sorting, eliminating,       v. Orange & Rockland Utils., Inc., 159 F.3d 129, 141 (3d
determining) are conventional, routine, and well-known.            Cir. 1998). Blix then suggests that its allegation that Apple
They involve the normal, basic functions of a computer.”).         “capture[d] additional market share for its own offerings”
Finally, the Court cannot identify any inventive concept           suffices (D.I. 20 at 25 n.11) (emphasis added), but this
in the ordered combination of these limitations, which,            allegation is insufficient to support the conclusion that Apple
taken together, consist of performing conventional steps with      possesses a dominant market share. Finally, while Blix's
conventional computer components. Thus, claim 17 of the            Complaint alleges that “Apple has long enjoyed a dominant
’284 patent fails Alice step two and is not eligible under         position” in the relevant markets, because Apple Mail is
                                                                   installed as the “default email client” for iOS and MacOS
  § 101. See    Two-Way Media Ltd. v. Comcast Cable
                                                                   users (Compl. ¶¶ 93, 159), Blix did not allege any facts related
Commc'ns, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017).
                                                                   to Apple's specific share of the market. Thus, Blix has failed
                                                                   to plausibly allege Apple's monopoly power.
Accordingly, the Court will grant Apple's motion to dismiss
with respect to Apple's alleged infringement of claim 17. 1        The supplemental authorities are not to the contrary. 3Shape
                                                                   Trios A/S v. Align Tech., Inc., 2020 WL 2559777 (D. Del.
                                                                   May 20, 2020), R&R adopted, C.A. No. 18-1332-LPS D.I. 86
  B. Blix's Sherman Act Section 2 Claims
                                                                   (D. Del. Nov. 25, 2020), and F.T.C. v. AbbVie Inc., 976 F.3d
                                                                   327 (3d. Cir. 2020), both establish that monopoly power is
                     1. Monopoly Power                             proved in either of two ways: (1) directly, through “evidence
                                                                   of supracompetitive prices and restricted output;” or (2)
 *6 The Court agrees with Apple that Blix has failed
                                                                   indirectly, where there exists an allegation of (i) dominant
to adequately plead direct or indirect evidence of Apple's
                                                                   market share in a (ii) relevant market coupled with (iii) the
monopoly power. Accordingly, the Court will dismiss Blix's
                                                                   presence of entry barriers. 3Shape, 2020 WL 2559777 at *9;
Sherman Act claims.
                                                                   see also AbbVie, 976 F.3d at 371-72. 3Shape and AbbVie do
                                                                   not stand for the proposition that a plausible market allegation
For direct evidence of Apple's monopoly power, Blix argues
                                                                   obviates the need for allegations of market share or the
it “allege[d] that Apple prices its devices and default apps
                                                                   presence of entry barriers. Blix must make those allegations.


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             5
              Case 3:19-cv-07651-EMC Document 221-1 Filed 12/07/20 Page 7 of 9
Blix Inc. v. Apple, Inc., Slip Copy (2020)


The plausibility of what a relevant market is, see Epic Games,     available in MacOS App Store. (Compl. ¶¶ 5, 166; D.I. 22 at
Inc. v. Apple Inc., 2020 WL 5993222, at 9-12 (E.D. Pa. Oct.        14; see also Kerwin v. Casino, 2020 WL 1313345, at *3 (3d
9, 2020), does not mean that Blix is excused from adequately       Cir. Mar, 18, 2020) (“Because it is feasible for [plaintiff] to
                                                                   do business at other venues, it cannot be said that any of the
alleging market power. See also     SEI Global Servs., Inc. v.
                                                                   of the defendant[’s] facilities are ‘essential.’ ”))
SS&C Advent, 2020 WL 6262187, at *5-7 (E.D. Pa. 2020)
(market power allegations required even if relevant market
                                                                   Blix's refusal to deal theory also fails because Blix did
allegations are plausible). Here, then, even assuming that
                                                                   not allege any facts “suggest[ing] [Apple's] willingness to
Blix has defined a relevant market, Blix does not articulate
                                                                   forsake short-term profits to achieve an anticompetitive
why (via market share allegations) or how (via entry barriers)
Apple maintains market power within that market. Hence,            end.”     Verizon Commc'ns Inc. v. Law Offices of Curtis V.
again, Blix has failed to plausibly allege Apple's monopoly        Trinko, LLP, 540 U.S. 398, 409 (2004). While Blix alleged
power.                                                             that Apple “show[ed] a willingness to forsake short-term
                                                                   profits” by excluding BlueMail (Compl. ¶ 225), it did not
 *7 Nor does Blix's proffered Staff Report of the U.S.             offer any facts suggesting that Apple earned any profits
House of Representatives Subcommittee on Antitrust,                from BlueMail. Instead, Blix asks the Court to presume
Commercial and Administrative Law of the Committee on              profitability from the mere fact that Apple listed BlueMail
the Judiciary, entitled “Investigation of Competition in Digital   for sale at one point (D.I. 20 at 32), but the Court will
Markets” (see D.I. 34 Ex. A) (“Report”), compel a contrary         not do so because Apple listed BlueMail for less than one
conclusion. The Report is not a binding precedent; nor does        month (see Compl. ¶¶ 168, 189), and the presumption of
it purport to be a judicial determination. Instead, the Report     profitability emerges only from evidence of a “long-term
itself notes that the “views and conclusions contained in
                                                                   business relationship.”    Viamedia, Inc. v. Comcast Corp.,
the Report are staff views and do not necessarily reflect
                                                                   951 F.3d 429, 458-59 (7th Cir. 2020) (listing “long-term
those of the Committee on the Judiciary or any of its
                                                                   business relationship” as fact supporting inference of illegal
Members.” (Id. at 9-10) In any event, the document is not
conclusive. The Report notes that “antitrust authorities are       refusal to deal in Aspen Skiing); see also      Aspen Skiing
investigating [Apple] for potential violations of the U.S.         Co. v. Aspen Highlands Skiing Corp., 472 U.S. 585, 603
antitrust laws.” (Id. at 332) (emphasis added) But more            (1985) (noting that business relationship between parties “had
                                                                   persisted for several years”).
fundamentally, the Report is not part of Blix's pleadings 2 –
and Blix's pleadings control.
                                                                    *8 Blix also insists it pled Apple's “willingness to forsake
                                                                   short-term profits” by alleging that “Apple's customers were
Because Blix has failed to plausibly allege monopoly power,
                                                                   less satisfied due to their inability to obtain BlueMail,” but
its antitrust claim must fail.
                                                                   the allegations Blix cites in its brief do not include facts that,
                                                                   if accepted as true, would support this conclusion. (D.I. 20
                                                                   at 33) (citing Compl. ¶¶ 112, 243) Further, even if Blix had
                2. Anticompetitive Conduct                         properly alleged that listing BlueMail for sale would “satisfy
                                                                   consumer demand,” this allegation could not by itself give rise
Even if Blix had plausibly alleged Apple's monopoly power,
Blix's failure to plausibly allege Apple's anticompetitive         to a viable refusal to deal claim. See     Aspen Skiing, 472
conduct provides an independent reason to dismiss Blix's           U.S. at 610-11 (inference of illegal refusal to deal supported
                                                                   by evidence that terminated business partnership “entailed no
Section 2 claims. See         SEI Global Servs., 2020 WL
                                                                   cost” for and “provided ... immediate benefits” to defendant,
6262187 at *7-9.
                                                                   in addition to evidence of consumer satisfaction); see also

Blix has not stated a claim for liability under the essential         Viamedia, 951 F.3d at 458-59.
facilities doctrine because Blix's allegations, taken as true,
demonstrate that the MacOS App Store is not an essential           Blix also argues it alleged Apple's anticompetitive conduct
facility. Blix alleged that BlueMail (1) “achieved success on      under the “Kodak aftermarket monopolization doctrine” and
multiple platforms,” i.e., not just on Apple's platforms and       an “abusing power over key distribution channels” theory
(2) was sold in the market for five years before it became         (D.I. 20 at 26-27, 29-31), but neither of these gives rise to



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               6
              Case 3:19-cv-07651-EMC Document 221-1 Filed 12/07/20 Page 8 of 9
Blix Inc. v. Apple, Inc., Slip Copy (2020)



a plausible Section 2 claim. Instead, the Court agrees with
Apple that Blix's “Kodak aftermarket monopolization” theory        V. CONCLUSION
is simply another refusal to deal claim that fails for the         For the foregoing reasons, Apple's motion will be granted
reasons stated above. See       Kodak Co. v. Image Technical       in part and denied in part. The dismissal of the patent
Services, Inc., 504 U.S. 451, 457-58 (1991); see also D.I. 22      infringement claim with respect to claim 17 of the ’284
at 15. Further, the Court “decline[s] the invitation” to accept    patent will be with prejudice. Given the Court's conclusions,
Blix's theory that Section 2 liability can arise solely from the   amendment would be futile. The dismissal of the antitrust
“abuse” of distribution channels – i.e., without the bundling      claim is without prejudice as the Court cannot conclude on the
or exclusive dealing that gave rise to liability in LePage's       record before it that amendment would be futile. See generally
and Microsoft, respectively – because it would be “a new           Fed. R. Civ. Proc. 15(a) (noting that court should “freely give
form of antitrust liability never before recognized by [the        leave [to amend] when justice so requires”); see also Alivn
Supreme] Court.”   Pacific Bell Telephone Co. v. Linkline          v. Suzuki, 227 F.3d 107, 121 (3d Cir. 2000) (“[I]t is an abuse
Communications, Inc., 555 U.S. 438, 457 (2009); see also           of discretion to deny leave to amend unless plaintiff's delay in
                                                                   seeking amendment is undue, made in bad faith, prejudicial
    LePage's Inc. v. 3M, 324 F.3d 141, 160-62 (3d Cir. 2003);
                                                                   to the opposing party, or [the proposed amendment] fails to
      U.S. v. Microsoft Corp., 253 F.3d 34, 70-71 (D.C. Cir.       cure [any] defect[s].”). 3
2001).
                                                                   *9 An appropriate Order follows.
Because Blix has failed to allege any predicate
anticompetitive act, its monopoly leveraging claim also fails.
                                                                   All Citations
See     Trinko, 540 U.S. at 415 n.4. Thus, Blix has failed to
allege any anticompetitive conduct. Accordingly, it has not
                                                                   Slip Copy, 2020 WL 7027494
stated a plausible claim under Section 2 of the Sherman Act.




                                                           Footnotes


1       The Court has considered the Federal Circuit's recent decision in TecSec, Inc. v. Adobe Inc., 978 F.3d 1278
        (Fed. Cir. 2020), which Blix submitted to the Court and on which both parties have provided argument (see
        D.I. 38, 39). The Court believes that, at step one, it has applied “an accurate characterization of what the
        claims require” and has not proceeded at too “high level of abstraction.” Id. at 1294-95. At step two, the Court
        believes that it (like Apple) has “meaningfully address[ed] the combination” of claim elements.” Id. As Apple
        persuasively explains, while the TecSec claims were found to qualify for being viewed as claims directed to
        improving computer functionality, and providing a specific solution, the same cannot persuasively be said of
        claim 17 of the ’284 patent. (See D.I. 39 at 1-3)
2       Blix did not ask the Court to take judicial notice of the Report. Even if it did, the Court could do no more than
        notice that certain statements were made; it could not at this stage accept the truth of the statements. “If a
        court does take judicial notice of a document in [a motion to dismiss], then it is true that the court may notice
        only the existence of the document, not the truth of the facts recited therein ....” In re Horsehead Holding
        Corp. Sec. Litig., 2018 WL 4838234, at *10 (D. Del. Oct. 4, 2018); see also     Benak ex rel. Alliance Premier
        Growth Fund v. Alliance Capital Mgmt. L.P., 435 F.3d 396, 401 n.15 (3d Cir. 2006) (judicial notice “indicate[s]
        what was in the public realm at the time, not whether the contents of those articles were in fact true”).
3       The decision to grant Blix yet another opportunity to amend is more difficult in this case than is typical. This
        is because Blix has already amended its complaint once; Blix did not ask in its briefing for an opportunity to
        amend; and Blix did not clearly appear to seek leave to amend even during argument on the motion to dismiss
        (although it suggested, in responses to the Court's questions, that it could correct pleading deficiencies



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             7
             Case 3:19-cv-07651-EMC Document 221-1 Filed 12/07/20 Page 9 of 9
Blix Inc. v. Apple, Inc., Slip Copy (2020)


       by amendment). The parties’ dispute about the propriety of permitting another amendment is most fully
       developed in connection with their discussion of certain supplemental authorities. (See D.I. 30 at 2-3; D.I. 31
       at 2-3 & n.1; D.I. 32) On the whole, given the preference in this Circuit that cases be resolved on the merits,
       see, e.g.,    Hritz v. Woma Corp., 732 F.2d 1178, 1181 (3d Cir. 1984) (stating “preference that cases be
       disposed of on the merits whenever practicable”); given that the Court cannot at this time (particularly given
       the briefing) determine that amendment would be futile; given that Apple will have another opportunity to try
       to dismiss any amended claims; and given that Blix now clearly seeks leave, the Court will err on the side of
       giving Blix one final opportunity to state an antitrust claim on which relief can be granted.


End of Document                                          © 2020 Thomson Reuters. No claim to original U.S. Government Works.




               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                        8
